Exhibit 10.81

 

AMENDMENT NO. 2
TO
THE AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS AMENDMENT NO. 2 TO THE AMENDED AND RESTATED PURCHASE AND CONTRIBUTION
AGREEMENT, dated as of March 19, 2003 (this “Amendment”), is entered into
between HPSC BRAVO FUNDING LLC. (“HPSC  Bravo”), a Delaware limited liability
company, as Buyer (the “Buyer”) and HPSC, INC., a Delaware corporation, as
Seller (the “Seller”).

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into an Amended and Restated Purchase and
Contribution Agreement, dated as of March 31, 2000, as amended as of the date
hereof (as amended, the “PCA”); and

 

WHEREAS, the parties desire to amend the covenant regarding the maintenance of
insurance in the PCA.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 


SECTION 1.  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AMENDMENT AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PCA.


 


SECTION 2.  AMENDMENTS.  SECTION 5.01(K) IS DELETED AND THE FOLLOWING
SUBSTITUTED THEREFOR:

 

(k)           Maintenance of Insurance.  Cause each Obligor to maintain, with
respect to the Contracts and the Equipment related thereto, casualty and general
liability insurance which provide at least the same coverage as a fire and
extended coverage insurance policy as is comparable for other companies in
related businesses in an amount which is not less than the Discounted Value for
the Receivables arising under the relevant Contracts and naming the Seller or
the Buyer as loss payee and additional insured and the Seller shall have
assigned any such interest to the Buyer; provided that if an Obligor fails to
maintain such insurance, the Seller shall maintain such insurance on behalf of
the Obligor and such insurance (i) may be included in a casualty and general
liability policy provided that such policy has (A) a loss limit per annum equal
to the greater of (1) $10,000,000 and (2) five times the highest aggregate
amount of claims arising under the policy, or any predecessor policy, in any
year and (B) a loss limit per occurrence or location greater than or equal to
the Discounted Value for the Receivables arising under the relevant Contracts or
(ii) may be a separate insurance policy covering the Discounted Value for the
Receivables arising under the relevant Contracts.  The Seller shall remit, or
shall cause to be remitted, the proceeds of any such insurance policy to a
Lock-Box Account.

 

--------------------------------------------------------------------------------


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  EACH OF HPSC BRAVO AND HPSC, INC.
REPRESENTS AND WARRANTS AS FOLLOWS:

 

(a)  This Amendment and the PCA as previously executed and as amended hereby,
constitute legal, valid and binding obligations of each of HPSC Bravo and HPSC,
Inc. and are enforceable against each of HPSC Bravo and HPSC, Inc. in accordance
with their terms.

 

(b)  Upon the effectiveness of this Amendment, each of HPSC Bravo and HPSC, Inc.
hereby reaffirms that the representations and warranties contained in Article IV
of the PCA are true and correct.

 

(c)  Upon the effectiveness of this Amendment, each of HPSC Bravo and HPSC, Inc.
hereby reaffirms all covenants made in the PCA and the other Facility Documents
to which it is a party to the extent the same are not amended hereby and agrees
that all such covenants shall be deemed to have been remade as of the effective
date of this Amendment.

 

(d)  Other than with respect to Section 5.01(k) of the PCA, no Wind-Down Event
or Unmatured Wind-Down Event, Event of Termination, or Unmatured Event of
Termination has occurred or is continuing.

 

2

--------------------------------------------------------------------------------


 


SECTION 4.   CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF
THE DATE HEREOF SO LONG AS EACH OF HPSC BRAVO AND HPSC, INC. RECEIVES AN
EXECUTED COPY OF THIS AMENDMENT.


 


SECTION 5.  REFERENCE TO AND EFFECT ON THE PCA.  EXCEPT AS SPECIFICALLY SET
FORTH ABOVE, THE PCA, AND ALL OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE
AND EFFECT, AND ARE HEREBY RATIFIED AND CONFIRMED.  THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN
AND FOR THE LIMITED PURPOSES SET FORTH HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF HPSC BRAVO OR HPSC, INC., NOR CONSTITUTE A WAIVER OF ANY
PROVISIONS OF THE PCA, OR ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH.


 


SECTION 6.  HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW BUT OTHERWISE WITHOUT RESPECT TO CONFLICT OF LAW PRINCIPLES) OF THE STATE OF
NEW YORK.


 


SECTION 8.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

IN WITNESS WHEREOF,  the parties below have caused this Amendment to be duly
executed by their duly authorized officers and delivered as of the day and year
first above. written.

 

 

HPSC BRAVO FUNDING LLC, as Buyer

 

 

 

By:

/s/ Rene Lefebvre

 

 

 

Name: Rene Lefebvre

 

 

Title: Manager

 

 

 

HPSC, INC., as Seller

 

 

 

By:

/s/ Rene Lefebvre

 

 

 

Name:  Rene Lefebvre

 

 

Title: Chief Financial Officer

 

3

--------------------------------------------------------------------------------